Case 1:20-cv-00416-LEW Document 35 Filed 08/04/21 Page 1 of 6                    PageID #: 236




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF9
Master Participation Trust

               Plaintiff

                      vs.                         Case No. 1:20-cv-00416-LEW

Peter Robert Charles Came, Co-Personal
Representative to the Estate of Belinda
Waldner, Charles William Veral Robins Co-
Personal Representative to the Estate of
Belinda Waldner, Alexander Charles
Waldner, as heir to the Estate of Belinda
Waldner and individually, Oliver Edward
Waldner, heir to the Estate of Belinda
Waldner and individually, Jonathan Peter
Waldner, heir to the Estate of Belinda
Waldner and individually, Jonathan Peter
Waldner as Guardian Ad Litem of C.D.,
minor, heir to the Estate of Belinda Waldner
and individually,

               Defendants



               CONSENT JUDGMENT OF DECLARATORY JUDGMENT
                 AND REFORMATION OF LEGAL DESCRIPTION
                       (12 Spruce Avenue, Hancock, Maine)

       Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

Trust (“U.S. Bank”), and Peter Robert Charles Came, Co-Personal Representative to the Estate

of Belinda Waldner, Charles William Veral Robins, Co-Personal Representative to the Estate of

Belinda Waldner, Alexander Charles Waldner, as heir to the Estate of Belinda Waldner and

individually, Oliver Edward Waldner, heir to the Estate of Belinda Waldner and individually,

Jonathan Peter Waldner, heir to the Estate of Belinda Waldner and individually, Jonathan Peter
Case 1:20-cv-00416-LEW Document 35 Filed 08/04/21 Page 2 of 6                         PageID #: 237




Waldner as Guardian Ad Litem of C.D., minor, heir to the Estate of Belinda Waldner and

individually, (“Defendants”), and hereby submit this Consent Judgment, which has been signed

by the parties and attached to Plaintiff’s Motion for Judgment (ECF 34).

       Upon entry of Judgment on Courts I, II and III, as set forth below the parties agree that

Count IV – Equitable Estoppel and Promissory Estoppel, Count V – Tortious Interference with

Contract (Jonathan Waldner only), Count VI –Breach of Contract, and Count VII – Preliminary

Injunction, are hereby DISMISSED without prejudice.

       JUDGMENT on Count I – Declaratory Judgment is as follows:

       1. Entry of the Judgment confirms, Nunc Pro Tunc, the appointment of Peter Robert

           Charles Came and Charles William Veral Robins as Co-Personal Representatives to

           the Estate of Belinda Waldner, as well as their authority, on behalf of the Estate, to

           transfer the property, in connection with the March 13, 2019 Deed-in-Lieu of

           Foreclosure recorded in the Hancock County Registry of Deeds in Book 6943 at Page

           792 , as well as their authority to execute the Estoppel Affidavit executed therewith,

           and vests all right title and interest in the Property in the Plaintiff.

       JUDGMENT on Count II – Reformation of Legal Description is as follows:

       2. Entry of the Judgment also reforms the property description as found in the subject

           Mortgage dated February 25, 2009, recorded in the Hancock Registry of Deeds in

           Book 5147, Page 193 to reflect the correct property description as set forth in the

           Deed into Belinda Waldner dated July 8, 2004 and recorded in the Hancock County

           Registry of Deed in Book 3969, Page 20, as attached hereto, as Exhibit A.

       JUDGMENT on Count III – Easement by Necessity, as follows:

       3. Entry of the Judgment further reforms the Legal Description of the Property as an
Case 1:20-cv-00416-LEW Document 35 Filed 08/04/21 Page 3 of 6                      PageID #: 238




        Easement by Necessity as there is unity of title in the Waldner Deed dated July 8,

        2004, as well as the clear intention of the parties to convey all right title and interest

        in the subject premises to include the Rights of Way necessary to the parcels

        conveyed, and the remaining rights-of way are of no value to the Waldners without

        ownership of the primary parcel deeded.

     4. The following information is included in this Judgment affecting real estate pursuant

        to 14 M.R.S. § 2401(3):

                       PARTIES                                  COUNSEL
PLAINTIFF      U.S. Bank Trust, N.A., as Trustee       John A. Doonan, Esq.
               for LSF9 Master Participation Trust     Reneau J. Longoria, Esq.
                13801 Wireless Way                     Doonan, Graves & Longoria, LLC
                Oklahoma City, OK 73134                100 Cummings Center
                Main Offices:                          Suite 303C
                300 East Delaware Ave.,                Beverly, MA 01915
                Suite 901, Wilmington, Delaware
                19809
DEFENDANTS
               Alexander Charles Waldner, as heir Pro Se
               to the Estate of Belinda Waldner
               and individually
               57 Hutton St., Apt 1R
               Jersey City, NJ 07307

               Jonathan Peter Waldner, heir to the     Zachary McNally, Esq.
               Estate of Belinda Waldner and           Hale & Hamlin LLC
               individually                            4 State Street
               50 Christopher Columbus Dr., PH 3       P.O. Box 729
               Jersey City, NJ 07302                   Ellsworth, ME 04605

               Oliver Edward Waldner, heir to the Pro Se
               Estate of Belinda Waldner and
               individually, 140 Bellevue Ave
               Montclair, NJ 07043
Case 1:20-cv-00416-LEW Document 35 Filed 08/04/21 Page 4 of 6                PageID #: 239




               Jonathan Peter Waldner as             Zachary McNally, Esq.
               Guardian Ad Litem of C.D., minor,     Hale & Hamlin LLC
               heir to the Estate of Belinda         4 State Street
               Waldner and individually              P.O. Box 729
               50 Christopher Columbus Dr., PH 3     Ellsworth, ME 04605
               Jersey City, NJ 07302


               Charles William Veral Robins Co-      Pro Se
               Personal Representative to the
               Estate of Belinda Waldner,
               Bass Rocks, Oakhill Road,
               Seaview, Isle of Wight,
               United Kingdom, PO34 5AL

               Peter Robert Charles Came, Co-  Pro Se
               Personal Representative to the
               Estate of Belinda Waldner
               Greendlands Farm, Bramley Road,
               Silchester, Reading, County of
               Berkshire,
               United Kingdom RG7 2LT



        a) The docket number of this case is No. 1:20-cv-00416-LEW.

        b) The Defendants, the only parties to these proceedings besides U.S. Bank, executed

           Acceptances of Service in accordance with F.R.C.P. 4(d), filed with the Court

           herewith.

        c) A description of the real estate involved, 12 Spruce Avenue, Hancock, ME 04640,

           is set forth in Exhibit A to the Judgment herein.

        d) The street address of the real estate involved is 12 Spruce Avenue, Hancock, ME

           04640. The Mortgage was executed by the Defendant, Belinda C. Waldner on

           February 25, 2009. The book and page number of the Mortgage in the Hancock

           County Registry of Deeds is Book 5147, Page 193. The property was deeded to
Case 1:20-cv-00416-LEW Document 35 Filed 08/04/21 Page 5 of 6                   PageID #: 240




              Belinda C. Waldner by virtue of a Quitclaim Deed with Covenant, recorded in the

              Hancock County Registry of Deeds is Book 3969, Page 20.

          e) This judgment shall not create any personal liability on the part of the Defendants

              but shall act solely as an in rem judgment against the property, 12 Spruce Avenue,

              Hancock, ME 04640.

SO ORDERED

Dated this 4th day of August, 2021.

                                            /s/ Lance E. Walker
                                            UNITED STATES DISTRICT JUDGE
Case 1:20-cv-00416-LEW Document 35 Filed 08/04/21 Page 6 of 6   PageID #: 241
